Citation Nr: 0600486	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2000 for the award of service connection for a tender and 
painful postoperative scar of the left ankle.

2.  Entitlement to an effective date earlier than September 
21, 1988 for the award of a 10 percent disability rating for 
postoperative left ankle fracture.

3.  Entitlement to a disability rating greater than 30 
percent for postoperative open reduction and internal 
fixation of the left ankle with degenerative joint disease 
(DJD) and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1971 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000, February 2001, April 
2002, and January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must timely express disagreement with the 
decision, VA must respond by issuing a statement of the case 
that explains the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203 (2005). 

The December 2000 rating decision denied a disability rating 
greater than 
10 percent for postoperative open reduction and internal 
fixation of the left ankle with DJD and minimally disfiguring 
scar.  The April 2002 Hearing Officer decision increased the 
disability rating to 30 percent effective from the date of 
the August 2000 claim.  The February 2001 rating decision 
granted a separate service connection award for tender and 
painful postoperative scar of the left ankle with an 
effective date of August 29, 2000.  The April 2002 Hearing 
Officer decision denied an effective date earlier than 
September 21, 1988 for the award of a 10 percent disability 
rating for postoperative left ankle fracture.  The January 
2003 rating decision denied the veteran's claim of 
entitlement to TDIU.  

The Board notes that the veteran initiated an appeal of the 
October 2001 denial of service connection for left ankle 
hernia.  However, the April 2002 rating decision resolved 
that issue in the veteran's favor.  Therefore, the issue is 
not in appellate status.  

The veteran testified at a Board videoconference hearing 
before the undersigned in May 2005.  A transcript of that 
hearing, as well as evidence submitted in connection with the 
hearing, has been associated with the claims folder.  

During the Board hearing, the veteran raised the issues of 
service connection for depression and hypertension as 
secondary to his service-connected disabilities.  These 
claims are referred to the RO for the appropriate action.  

The issue of entitlement to an increased disability rating on 
an extra-schedular basis alone for postoperative open 
reduction and internal fixation of the left ankle with DJD 
and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment, and the 
issue of entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's claim for service 
connection for a postoperative left ankle scar on August 29, 
2000; there is no evidence that the scar was tender or 
painful prior to the date of that claim.  

3.  The RO granted service connection for postoperative left 
ankle fracture and assigned a noncompensable disability 
rating in a June 1986 rating decision that the veteran did 
not appeal.  

4.  The RO received the veteran's claim for an increased 
disability rating for postoperative left ankle fracture on 
September 21, 1988; the RO granted a 
10 percent evaluation effective from that date in a March 
1991 rating decision.

5.  There is no communication from the veteran or his 
representative prior to September 21, 1988 seeking an 
increased disability rating for postoperative left ankle 
fracture; entitlement to a 10 percent disability rating for 
postoperative left ankle fracture is not factually 
ascertainable during the one-year period before September 21, 
1988.   

6.  The veteran's left ankle disability is currently 
evaluated as 30 percent disabling, the maximum schedular 
evaluation available under the appropriate diagnostic codes; 
there is no evidence of loss of use of the foot or ankylosis 
of the ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
29, 2000 for the award of service connection for a tender and 
painful postoperative scar of the left ankle have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

2.  The criteria for an effective date earlier than September 
21, 1988 for the award of a 10 percent disability rating for 
postoperative left ankle fracture have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2005).  

3.  The criteria for a schedular disability rating greater 
than 30 percent for postoperative open reduction and internal 
fixation of the left ankle with DJD and neuroplasty of the 
left superficial peroneal nerve, status post fasciotomy of 
the lateral compartment have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5284, 4.124a, Diagnostic Code 8522 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Factual and Procedural Background

The RO originally granted service connection for status post 
reduction of left ankle fracture in a June 1986 rating 
decision.  It assigned a noncompensable (zero percent) 
disability rating effective from April 1985, the day after 
the veteran's separation from service.  The RO notified the 
veteran of this determination, but he did not initiate an 
appeal.  

In September 1988, the RO received the veteran's claim for an 
increased disability rating.  The RO's original rating 
decision, issued in December 1988, continued the 
noncompensable evaluation.  However, the March 1991 rating 
decision increased the evaluation to 10 percent, effective 
September 21, 1988, the date of the earlier claim for an 
increase.  Again, the veteran did not initiate an appeal upon 
notice of the decision.  

The veteran submitted a claim for an increased disability 
rating for the left ankle in August 2000.  The claim also 
included a claim for service connection for a left ankle 
scar.  In addition, the veteran's September 2000 claim sought 
service connection for arthritis of the left ankle.  The 
claim also alleged entitlement to an earlier effective date 
than September 21, 1988 for the 10 percent disability rating 
for the left ankle disability, arguing that the veteran was 
entitled to the compensable evaluation from the date of the 
original claim in 1985.  In a December 2000 rating decision, 
the RO recharacterized the left ankle fracture disability to 
include DJD and minimally disfiguring scar, but continued the 
10 percent disability rating.  The February 2001 rating 
decision found error in the prior adjudication and granted a 
separate award for tender and painful postoperative left 
ankle scar, rated as 
10 percent disabling.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  An increase in 
disability compensation may be granted from the earliest date 
on which it is factually ascertainable that an increase in 
disability occurred if the claim for an increase is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  A final decision is 
generally not subject to revision on the same factual basis.  
38 C.F.R. § 3.104(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  An effective date earlier than August 29, 2000 for the 
award of service connection for a tender and painful 
postoperative scar of the left ankle.

The veteran argues that service connection for the 
postoperative scar of the left ankle should be in effect from 
1988, asserting that the scar had been present since that 
time.  Review of the February 2001 rating decision indicates 
that the RO specifically grants service connection with a 
separate disability rating for the scar because the report of 
the September 2000 dermatology examination indicated that the 
scar was tender.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  The evidence of record fails to reflect that the 
surgical scar in question was tender or painful, or had any 
other associated symptoms, prior to the date of receipt of 
the August 29, 2000 claim.  

Absent evidence that the scar was tender or painful, or had 
other compensable symptoms, before receipt of the August 29, 
2000 claim, there is no basis to establish service 
connection.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000) (service connection requires evidence of current 
disability).  Accordingly, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than August 29, 2000 for service connection for a 
tender and painful postoperative scar of the left ankle.  
38 U.S.C.A. § 5107(b).  

2.  An effective date earlier than September 21, 1988 for the 
award of a 10 percent disability rating for postoperative 
left ankle fracture.

The veteran alleges that he was entitled to a compensable 
disability rating for the left ankle disability effective 
from his original claim in 1985.  However, he did not appeal 
the June 1986 rating decision that assigned a noncompensable 
evaluation.  Therefore, that rating decision is final and not 
subject to revision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302.  The RO received the veteran's 
claim for an increased rating on September 21, 1988, the 
current effective date of the 10 percent evaluation.  Review 
of the claims folder reveals no communication from the 
veteran or his representative seeking a claim for a 
compensable rating for the left ankle disability prior to 
that date.  38 C.F.R. §§ 3.1(p), 3.155(a).  Moreover, the 
Board finds no medical evidence demonstrating that 
entitlement to the increase to 10 percent was factually 
ascertainable at any time in the one-year period before 
September 21, 1988.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the preponderance of the 
evidence is against an effective date earlier than September 
21, 1988 for the award of a 10 percent disability rating for 
postoperative left ankle fracture.  38 U.S.C.A. § 5107(b). 
  
Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The left ankle disability, characterized as postoperative 
open reduction and internal fixation of the left ankle with 
DJD and neuroplasty of the left superficial peroneal nerve, 
status post fasciotomy of the lateral compartment, is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (Code) 8522, paralysis of the musculocutaneous 
(superficial peroneal) nerve.  38 C.F.R. § 4.124a.  It is 
also rated by analogy to Code 5284, other foot injuries.  
38 C.F.R. § 4.71a.  A 30 percent rating is the maximum 
evaluation available under each of these diagnostic codes.  

The Board observes that the note to Code 5284 indicates that 
a 40 percent disability rating may be assigned if there is 
actual loss of use of the foot.  Loss of use will be held to 
exist when no effective function remains other than that 
which would be equally well served by amputation and use of a 
prosthetic.  38 C.F.R. § 4.63.  However, no such degree of 
disability is shown by the evidence of record or alleged by 
the veteran.  The veteran's own statements would not support 
such a finding. 

A maximum 40 percent disability rating may be assigned under 
Code 5270, ankylosis of the ankle.  38 C.F.R. § 4.71a.  
However, the evidence of record, specifically the report of 
the last VA orthopedic examination in August 2002, shows 
essentially normal range of motion.  See 38 C.F.R. § 4.71, 
Plate II (normal range of motion for the ankle).  Therefore, 
Code 5270 is not for application.  The Board finds no other 
applicable diagnostic code that provides for a schedular 
disability rating greater than the 30 percent evaluation 
currently in effect.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  Therefore, the Board 
finds that the preponderance of the evidence is against a 
schedular disability rating greater than 30 percent for 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment.  38 C.F.R. § 4.3.  To that extent, the appeal is 
denied.



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, information 
provided in the December 2000, February 2001, October 2001, 
and April 2002 rating decisions, as well as the February 2001 
statement of the case and April 2002 and September 2004 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board acknowledges that there is no specific letter to 
the veteran advising him of the provisions of 38 U.S.C.A. §§ 
5103(a) and 5103A and 38 C.F.R. § 3.159, or asking him to 
submit to the RO any relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
However, the Board is satisfied that the documents discussed 
above provided adequate notice to the veteran.  In addition, 
it is clear from the veteran's correspondence and submissions 
that he understood his rights and responsibilities under the 
VCAA.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that defective VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
relevant medical examinations, and records from the Social 
Security Administration.  The veteran has submitted private 
medical evidence and evidence related to his previous 
employment, as well as numerous written statements and 
hearing testimony.  He had not identified or authorized VA to 
obtain any other evidence.  The Board finds no indication or 
allegation that additional pertinent evidence remains 
outstanding.  Therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

ORDER

An effective date earlier than August 29, 2000 for the award 
of service connection for a tender and painful postoperative 
scar of the left ankle is denied.

An effective date earlier than September 21, 1988 for the 
award of a 10 percent disability rating for postoperative 
left ankle fracture is denied. 

A schedular disability rating greater than 30 percent for 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment, is denied.


REMAND

The Board finds that the issue of entitlement to an increased 
disability rating on an extra-schedular basis for 
postoperative open reduction and internal fixation of the 
left ankle with DJD and neuroplasty of the left superficial 
peroneal nerve, status post fasciotomy of the lateral 
compartment, and the issue of entitlement to TDIU must be 
remanded to the RO for additional action.

With respect to the claim for an increased disability rating, 
as discussed above, the Board denied an increased schedular 
evaluation.  However, a claim may be referred to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 
6-96.  Similarly, a claim for TDIU may be referred to the 
Compensation and Pension Service when a veteran does not meet 
the percentage standards of 38 C.F.R. § 4.16(a) but is 
otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b).  

In this case, review of the claims folder reveals a February 
2002 statement from a VA physician indicating that the 
veteran had restrictions on physical activity associated with 
the left leg and ankle.  Also, because of the side effects of 
the medication taken for the disability, the veteran was not 
able to work in any job requiring driving, operating 
machinery, or working at heights.  In addition, a March 2002 
letter from VA notified the veteran that his claim for 
vocational rehabilitation had been denied, noting that 
training was not reasonably feasible due to the side effects 
of medication taken for the veteran's service-connected left 
ankle disability.  Finally, in March 2003, the Social 
Security Administration found that the veteran was disabled 
effective from 2001 due to "other and unspecified 
arthropathies."  The associated February 2003 medical 
summary noted that the veteran had significant restrictions 
due to the left ankle disability, as well as side effects 
from the medications he took for that disability, and found 
that the veteran was not able to return to his past work as a 
maintenance worker or electrical helper.      

The Board finds that this evidence reflects the type of 
situation that warrants consideration of an extra-schedular 
evaluation under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  The 
case must be remanded to the RO so that it may refer these 
claims to the Compensation and Pension Service for extra-
schedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  As provided by 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2005), the RO 
should refer the appeal to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on: (a) the 
issue of entitlement to an increased 
disability rating for postoperative open 
reduction and internal fixation of the 
left ankle with DJD and neuroplasty of 
the left superficial peroneal nerve, 
status post fasciotomy of the lateral 
compartment; and (b) the issue of 
entitlement to TDIU.  


2.  After receiving a response from the 
Director, Compensation and Pension 
Service, the RO should undertake any 
adjudicative action necessary.  If the 
disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


